Exhibit 99.1 FOR IMMEDIATE RELEASE 27 April 2011 For Additional Information: Company contact: Cecil Whitmore Investor Relations Littlefield Corporation 512-476-5141 cwhitmore@littlefield.com Investor Relations Contact: John Nesbett / Jennifer Belodeau Institutional Marketing Services (IMS) 203-972-9200 Littlefield Corporation Announces Q1 2011 Results Littlefield Corporation (OTCQB: LTFD) today announced results for the first quarter of 2011. The Company achieved its second highest record level of quarterly bingo revenue in the Company’s history and net income of $410,686. The Q1 2011 results include approximately $244,000 of notable items: · $135,000 of expense associated with hall start-ups in Texas · $82,000 of legal expense for South Carolina, Texas and its Furtney litigation, · $25,000 for non-cash stock-based compensation and $2,000 of asset disposals. Q1 2011 EarningsPage: 2 The Q1 2010 results include approximately $369,000 of notable items: · $84,000 of expense associated with hall start-ups in Texas, · $125,000 of legal expense for South Carolina, Texas and its Furtney litigation, · $122,000 related to an arbitration judgment, · $13,000 in asset disposals and · $25,000 for non-cash stock-based compensation. The Company’s Entertainment business is referred to as “continuing” operations as a result of the discontinued Hospitality segment divested in the second quarter of 2009. HIGHLIGHTS Highlights of the first quarter compared to the prior year follow; for comparability these have been adjusted to exclude the discontinued Hospitality business operations: 1. Total consolidated Q1 2011 revenue of $2,851,809 was the second highest record of revenue compared to the all-time record level of $3,046,320 last year. 2. Total consolidated Q1 2011 gross profit including the noted items was $1,206,929 versus $1,529,474 in the prior record year. 3. Total gross profit margin was 42% of revenue versus 50% of revenue in 2010. 4. Income from continuing operations including the noted items was $410,686 versus the record $620,202 last year. The following report is based upon unaudited financial statements. REVENUE Q1 2011 Q1 2010 Variance % Change LTFD Corporation ) (6 %) Entertainment ) (7 %) Other NM The decrease in Entertainment revenue largely represents the closure of many of our twenty South Carolina bingo halls for about four days due to snow and ice storms and the impact of added competitive halls paired with weakened results in two of our regional markets.Other revenue reflects ancillary revenue not included in Entertainment. Q1 2011 EarningsPage: 3 The historical trend of revenue changes shown below correlates closely with the recessionary trends of the American economy and the effect of renovations and start-up of halls in Texas.Though revenues have begun to improve in Q4 2008 and thereafter, it is important to remember the Company made several acquisitions which have contributed to the growth of revenues. TREND OF REVENUE CHANGES Q1 2004 Q2 2004 Q3 2004 Q4 2004 Q1 2005 Q2 2005 Q3 2005 Q4 2005 Entertainment (6%) 1% 15% 11% 10% 5% (1%) 14% TREND OF REVENUE CHANGES Q1 2006 Q2 2006 Q3 2006 Q4 2006 Q1 2007 Q2 2007 Q3 2007 Q4 2007 Entertainment 21% 18% 12% 7% 7% 9% 17% (2%) TREND OF REVENUE CHANGES Q1 2008 Q2 2008 Q3 2008 Q4 2008 Q1 2009 Q2 2009 Q3 2009 Q4 2009 Entertainment (4%) (5%) (2%) 12% 25% 14% 5% 4% TREND OF REVENUE CHANGES Q1 2010 Q2 2010 Q3 2010 Q4 2010 Q1 2011 Entertainment 8% (3%) (0%) (5%) (6%) GROSS PROFIT Q1 2011 Q1 2010 Variance % Change LTFD Corporation ) %) Entertainment ) %) Other NM Gross profit % excluding start-up activities 48
